[Cite as Ross v. Columbus, 2014-Ohio-2738.]


                             IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

James E. Ross, Jr.,                              :

                Plaintiff-Appellant,             :

v.                                               :                     No. 14AP-38
                                                                   (C.P.C. No. 12CV-15050)
City of Columbus et al.,                         :
                                                                 (REGULAR CALENDAR)
                Defendants-Appellees.            :


                                          D E C I S I O N

                                     Rendered on June 24, 2014


                John H. Bates, for appellant.
                Ron O'Brien, Prosecuting             Attorney,   and Jesse W.
                Armstrong, for appellee              Franklin    County Board
                Commissioners.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Plaintiff-appellant, James E. Ross, Jr., is appealing from adverse rulings in
his lawsuit against the Franklin County Board of Commissioners ("Commissioners")
which he views as responsible for injuries he suffered when a wooden bench collapsed in a
courtroom on the 10th floor at the Franklin County Municipal Court Building. He assigns
two errors for our consideration:
                [I.] THE TRIAL COURT COMMITTED REVERSIBLE
                ERROR AND/OR ABUSED ITS DISCRETION IN
                GRANTING DEFENDANT-APPELLEE'S MOTION FOR
                SUMMARY JUDGMENT ON THE BASIS THAT THE
                DECISION IS NOT SUPPORTED BY THE RECORD OR
                EVIDENCE IN VIOLATION OF A PERSON'S RIGHT TO
                TRIAL BY JURY, RULE 56 OF THE OHIO RULES OF CIVIL
                PROCEDURE, THE DUE PROCESS CLAUSES OF THE
No. 14AP-38                                                                                2


               UNITED STATES CONSTITUTION AND THE OHIO
               CONSTITUTION, ART. I § 5 AND § 16, AND IS AGAINST
               THE MANIFEST WEIGHT OF THE EVIDENCE.

               [II.] THE TRIAL COURT COMMITTED REVERSIBLE
               ERROR AND/OR ABUSED ITS DISCRETION IN
               GRANTING DEFENDANT-APPELLEE'S MOTION FOR
               SUMMARY JUDGMENT ON THE BASIS THAT THE
               EVIDENCE SUBMITTED WHEN VIEWED IN A LIGHT
               MOST FAVORABLE TO THE PLAINTIFF DEMONSTRATES
               THAT THE ISSUE OF NEGLIGENCE IS IN DISPUTE AND
               SHOULD BE SUBMITTED TO THE TRIER OF FACT. THE
               TRIAL COURTS GRANTING OF DEFENDANTS MOTION
               FOR SUMMARY JUDGMENT IS IN VIOLATION OF A
               PERSONS RIGHT TO TRIAL BY JURY, EVID.R. 801, AND
               THE DUE PROCESS CLAUSES OF THE U.S.
               CONSTITUTION AND THE OHIO CONSTITUTION, ART. I
               § 5 AND § 16.

       {¶ 2} The building in which James E. Ross, Jr., was injured is 375 South High
Street in Columbus, Ohio. Years before Ross was injured, the Commissioners leased most
of the building to the city of Columbus which runs the Franklin County Municipal Court.
The Commissioners retained some ability to limit access to the building, but otherwise
turned over control of the courtroom floors of the building and their contents to the city of
Columbus. The city has security stations for screening of visitors to the building and is the
entity maintaining the building and its contents with the exception of parts of the 5th and
6th floors and parts of the basement. The city is responsible for the 10th floor where Ross
was injured.
       {¶ 3} Before the trial court, the lease between the Commissioners, as owner of the
building, and the city of Columbus as the entity leasing the bulk of the building was
presented. The lease placed no duty on the Commissioners to inspect or monitor the
furniture in 375 South High Street on the courtroom floors. The trial court found the
Commissioners were a lessor out of control of those portions of the building which housed
the Franklin County Municipal Court.
       {¶ 4} The caption for this case clearly indicates that the city of Columbus was
sued as a part of this case. The city of Columbus was clearly responsible for the portions
of the interior of the building where Ross was injured and not the Commissioners.
No. 14AP-38                                                                            3


      {¶ 5} The irregularities in discovery which occurred did not change the
fundamental facts and are not assigned as error in this appeal. Part of the problem
centered in discovery being pursued before the lawsuit was commenced against the
Commissioners. Part involved attempts to pursue discovery after summary judgment was
granted. No reversible error occurred related to discovery, even had errors been assigned
addressing such issues.
      {¶ 6} Both assignments of error are overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                    Judgment affirmed.

                          SADLER, P.J., and CONNOR, J., concur.